703 S.E.2d 151 (2010)
STATE
v.
Kenney BOWDITCH.
No. 448PA09.
Supreme Court of North Carolina.
October 12, 2010.
Kate Dreher, Assistant District Attorney, Joseph Finarelli, Assistant Attorney General, for State of North Carolina.
Rhonda Moorefield, Asheville, for Mark Allen Waters.
Barbara S. Blackman, Assistant Appellate Defender, for Kenneth Edward Plemmons.
Paul F. Herzog, for Kenney Bowditch.
Prior report: 364 N.C. 335, 700 S.E.2d 1.
The following order has been entered on the motion filed on the 12th of October 2010 by Defendants to Stay Issuance of Mandate:
"Motion Denied by order of the Court in conference this the 12th of October 2010."